Order, entered on March 7,1960, denying the motion of defendant-appellant to dismiss the complaint. in a personal injury action for failure to prosecute, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to appellant, and the motion granted, with $10 costs. Plaintiff-respondent has not demonstrated that his delay in filing a note of issue is reasonable or that he has a meritorious case. Concur — Valente, J. P., McNally, Stevens, Eager and Steuer, JJ.